HOUCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This action was brought by plaintiffs, forty-two in numjber, in the Common Pleas Court of Ashland County to enjoin the defendant, as Treasurer of said Ashland County, from collecting special assessments against them as abutting property owners for the improvement of Section B and C of Inter-County Highway No. 24 and also to enjoin the levying of an assessment for said improvement upon- the township of Haiiover in Ashland County, Ohio. Thirty of the forty-two plaintiffs filed objections to the assessment, but the other twelve did not do so.
In making the assessment no inspection was made of the individual or separate tracts of land. The amount was arrived at by the processs of addition and division. The Common Pleas Court refused the relief prayed for, whereupon plaintiffs prosecuted error, claiming (1) That the statute under which said assessments were made were unconstitutional. (2) That no certificate as required by 5660 GC. was filed. (3) That said assessments were not made in accordance with the benefits. (4) That the judgment w'as manifestly against the weight of the evidence. In reversing the judgment as to the thirty plaintiffs and sustaining the judgment as to the twelve, the Court of Appeals held:
1. The Statutes under which said assessments were made are constitutional.
2. A certificate was filed in accordance with the law.
3. When county commissioners have fully complied with the provisions of 1214 GC. in fixing assessments upon land owners for improvements of an inter-county highwy and given notice thereof as required by that section and have not otherwise exceeded their statutory authority, a land owner may not enjoin the collection of the assessment under 12075 GC. when he has failed to file objections thereto with the county commissioners.
4. As the assessments were not apportioned in accordance with the benefits accruing to each of the owners of the land so located on said highway, the assessment was unlawful and unreasonable.